1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     KELLY CARTER BUNCH,                                 Case No. 2:19-cv-00365-GMN-CWH
4                                            Plaintiff                    ORDER
5            v.
6     JERRY HOWELL et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On February 28, 2019, Plaintiff, a prisoner in the custody of the Nevada

11   Department of Corrections (“NDOC”), submitted a civil rights complaint under 42 U.S.C.

12   § 1983 but did not file an application to proceed in forma pauperis or pay the filing fee.

13   (ECF Nos. 1, 1-1). On March 6, 2019, this Court issued an order directing Plaintiff to file

14   a fully complete application to proceed in forma pauperis or pay the full filing fee. (ECF

15   No. 3). On March 19, 2019, Plaintiff filed an application to proceed in forma pauperis but

16   did not submit a properly executed financial certificate or an inmate account statement.

17   (ECF No. 4). On April 11, 2019, the Court denied the application to proceed in forma

18   pauperis as incomplete and directed Plaintiff to file a fully complete application to proceed

19   in forma pauperis including a properly executed financial certificate and an inmate

20   account statement. (ECF No. 5). Plaintiff has only submitted a financial certificate. (ECF

21   No. 6). Plaintiff has not filed an inmate account statement for the past six months.

22   Plaintiff’s application remains incomplete.

23          Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, Plaintiff must complete an

24   application to proceed in forma pauperis and attach both an inmate account statement

25   for the past six months and a properly executed financial certificate. The Court will retain

26   Plaintiff’s civil rights complaint (ECF No. 1-1), but will not file it until the matter of the

27   payment of the filing fee is resolved. Plaintiff will be granted one final opportunity to cure

28   the deficiencies of his application to proceed in forma pauperis by filing a new application
1    to proceed in forma pauperis and an inmate account statement; or in the alternative, pay
2    the full filing fee for this action. If Plaintiff fails to file an application to proceed in forma
3    pauperis and an inmate account statement, the Court will dismiss the case in its entirety,
4    without prejudice, to file a new case when Plaintiff is able to acquire the necessary
5    documents to file a complete application to proceed in forma pauperis.
6    II.    CONCLUSION
7           For the foregoing reasons, IT IS ORDERED that the Clerk of the Court WILL SEND
8    Plaintiff the approved form application to proceed in forma pauperis by a prisoner, as well
9    as the document entitled information and instructions for filing an in forma pauperis
10   application.
11          IT IS FURTHER ORDERED that within thirty (30) days from the date of this order,
12   Plaintiff will either: (1) file an application to proceed in forma pauperis and an inmate
13   account statement in compliance with 28 U.S.C. § 1915(a); or (2) pay the full $400 fee for
14   filing a civil action (which includes the $350 filing fee and the $50 administrative fee).
15          IT IS FURTHER ORDERED that, if Plaintiff fails to timely file an application to
16   proceed in forma pauperis and an inmate account statement, the Court will dismiss the
17   case, without prejudice, for Plaintiff to file a new case when he is able to acquire the
18   necessary documents to file a complete application to proceed in forma pauperis.
19
20          DATED: May 22, 2019.
21
22                                                UNITED STATES MAGISTRATE JUDGE
23
24
25
26
27
28



                                                   -2-
